Mr. Justice Phillips delivered the opinion of the court: Under the averments of the cross-bill, to which a demurrer was sustained, it appears that certain property devised by Sarah O. Simmons, who had been the widow of William Billings, was the same property devised to her by said Billings. The demurrer admitted the truth of that averment, and at the threshold pof this case it is admitted that property devised by William Billings is the identical property devised by Sarah O. Simmons. The sole question then to be determined on this record is the construction of the will of William Billings, and the determination of what estate was taken thereunder by his widow. By the second and third clauses of the will two lots in the city of Monmouth and one-half the residue and remainder of the real and personal estate would be vested in Sarah C. Billings in fee simple if there were no other clauses of the will. By the third and fourth clauses of the will one-half the real and personal estate, other than the lots mentioned in the second clause, are declared to be vested in William Mark Billings if he should arrive at the age of twenty-one years. There is no attempt to in any manner dispose otherwise of the one-half of the residuary estate which vested in William M. Billings, but the entire will, when considered as a whole, leaves the estate absolutely in William M. Billings after it once vests, without in any manner directing as to what is to become of the same should he die childless. The material question to be considered, then, is the effect of the fifth clause on the property by the will devised to Sarah C. Billings. By the first four sections of the will all the property owned by the testator, other than that devised to the wife by the second clause of the will, passed to and vested, the one-half in the widow and the one-half in the son upon his arriving at the age of twenty-one years. By his death without issue after that time, and intestate, his interest passed also to the mother, without any restriction. The mother became then seized in fee of the entire estate. By her will she disposed of the same, so that the complainants in the cross-bill, as heirs of Mahala Vannatta, took no interest, and it was not error to render a decree dismissing their bill. The decree of the circuit court of Warren county is affirmed. Decree affirmed.